Per Curiam.

The respondent was admitted to practice by this court on December 19, 1951. In this proceeding to discipline him for professional misconduct, the petitioner and respondent both move to confirm the report of the Justice of the Supreme Court to whom the issues were referred for hearing and report.
The reporting Justice found the respondent guilty of professional misconduct in that on September 27, 1974, following his plea of guilty to one count of a five-count information in the United States District Court for the Eastern District of New York, to wit, the misdemeanor of failing to file an income tax return for the year 1969, he was sentenced to imprisonment for a term of one year, of which he was to serve two months, with the execution of the remainder of the sentence suspended, and a $1,000 fine.
After reviewing the report of Mr. Justice Widlitz, we find the respondent guilty of the afore-mentioned misconduct. Accordingly, the motions to confirm the report are granted.
In determining the appropriate measure of discipline to be imposed, we have taken into consideration the respondent’s previous unblemished record, the fact that the misconduct was in no way related to his practice of law and was not prejudicial to any of his clients, and the fact that, as to the years when he failed to file the required returns, no tax was actu*272ally due. We also recognize the respondent’s sincere efforts to satisfy his creditors. Accordingly, the respondent should be and he hereby is censured for his misconduct.
Gulotta, P.J., Hopkins, Martuscello, Latham and Damiani, JJ., concur.